Title: To Thomas Jefferson from William Henry Harrison, 29 October 1803
From: Harrison, William Henry
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Vincennes 29th Octbr. 1803.
          
          In the month of May last I received the letter you did me the honour to write by Mr. Parke and at that time I also received from the Department of State a renewal of my Commission as Governor of the Indiana Territory For this mark of your Confidence permit me to make you my most grateful acknowledgements—It has indeed ever been & shall Continue to be my Chief Aim to Conduct the Administration of this Government in such a manner as to merit your approbation. 
          
          I transmitted some time ago to the Secretary of War two Treaties & a Convention which were the results of my negotiations with the Indians—Nothing remains of your plan to be executed but the Settlement of our boundaries in the Illinois Country with the Sacs, Putawatemies & Kickapoos, I expected to have completed this the present fall but I have not yet received the necessary instructions for the purpose. 
          I wish I could inform you that the benevolent intentions of the Government in their indeavours to prevent the use of ardent spirits amongst the Indians had been successful—It is my opinion that more Whisky has been Consumed by the Indians & more fatal Consequences ensued from the use of it since the traders have been prohibitted from taking it into the Indian Country than there ever was before—To remedy the evil effectually the law ought to be so amended as to prevent any person whatever from selling ardent spirits to the Indians or even trading with them at all without a license—On this subject I have expressed my sentiments fully in my official letters to the Secretary of War— 
          The plan which has been adopted for the management of the salt springs below the Wabash & the prospect of their being enabled to procure salt at the reduced price of 50 Cents per bushel has diffused a general joy amongst the Citizens of this Territory & the neighbouring states of Kentucky & Tennasse—I have taken the liberty to enclose herewith a small sample of the salt from those springs, at one of which a furnace of 20 or 25 Kettles has been in operation for a twelvemonth past—the salt is I think superior to any that is made in the Western Country & you may rest assured that there is no want of water—I have not been able to ascertain the existence of any considerable quantity of Coal adjacent to the springs. there is a small shew of it in the bank of the Saline Creek between the lower spring & the Ohio & a larger quantity in the bed of the Ohio a few miles above the mouth of the Saline. 
          General Gibsons Commission as Secretary of this Territory will expire in May next & I presume that an appointment will be made during the present Session of Congress—Permit me to recommend him to you as an honest man & one who discharges the duties of his office to the best of his abilities—he is now far advanced in life & from the emoluments of his office himself & family derive their whole support
          If the appointment of an other Commissioner to treat with the Indians should be necessary I beleive it would be very acceptable to Judge Davis— 
          I took the liberty last spring to send to you a small barrel of Peccans which I hope has been received—it was put into the hands of the Public Factor at Detroit with a request that he would send it to the Military Agent at Albany. We have in this Country an abundance of these Nuts, & I shall make use of every opportunity to send you some—but these very seldom occur—I have Collected a few Indian & natural Curiosities designed also for your Cabinet—& the Lieut. Governor of Upper Louisiana was so obliging as to give me one of two bears that were brought from a great distance up the Missouri & is of a kind not hitherto described that I know of—this shall be sent with the other articles as soon as I get some one to take them—
          The streets of the town of Jeffersonville are made to pass diagonally through the squares & not parrallel with them as I knew to be your intention—but the proprietor was so parsimonious that he would not suffer it to be laid out in that manner—
          I am my Dr. Sir with the Sincerest attachment your Hum Servt.
          
            Willm H Harrison
            
          
          
            Enclosed herewith—a sample of salt from the springs below the Wabash, a sample of Rock salt from the Missouri—Also of plaister of Paris from the same River
          
        